Broyles, O. J.,
dissenting. The defendant was convicted of possessing intoxicating liquors, and his motion for a new trial embraced the usual general grounds only. The undisputed evidence showed that the prohibition officer had information on May 21,1931, that intoxicating liquors were being sent by express to the defendant at Cedartown, Georgia, and that on the same day he (the officer) came'to Cedartown and found that a wooden box, consigned to “D. C. Colin” (evidently a fictitious person), in care of the defendant, had just arrived by express; that this box was delivered by the express company to the defendant’s residence (where he lived with' his father and mother), and the box was taken possession of by the cook, Laura McDaniel, who signed for it; that soon after-wards (on the same day) the officer opened the box and found that it contained about two and a half gallons of pure grain alcohol; that the defendant was not at the house when the alcohol was delivered; and that the cook usually signed for deliveries. In my opinion the jury were authorized to find that the cook was the duly authorized agent of the defendant to receive the alcohol for him, and her possession thereof was his possession. I think that the circumstantial evidence was sufficient to exclude every reasonable hypothesis save that of his guilt, and the finding of the jury having been approved by the trial Judge and no error of law being complained of, this court is without authority to interfere.